NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
VVILSON CASTROVERDE,
Petiti0ner, 4
v.
OFFICE OF PERSONNEL MANAGEMENT,
Respondent. -
2012-3012 .
Petiti0n for review of the Merit Systems Protection
Board in case no. SF0831101038-I-1.
ON MOTION
ORDER
The Off`1ce of Personne1 Manage1nent moves for a 7-
day extension of time, until February 6, 2012, to file its
response brief
Up0n consideration thereof
I'r IS OR1)ERED THAT:

CASTROVERDE V. OPM
The motion is granted
2
FoR THE CoURT
FEB 97 399 /s/ Jan H01~ba1y
Date J an Horbaly
cc: Wi1son Castroverde
8
Lartease M. Tiff1th, Esq.
C1erk
FlLED
u.s. count 0F APPEALs ma
11-re FEnERALe1Rcu:1
FEB 0 7 2012
_ JAN HOBBAL\'
CLERK